DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/07/2020 has been entered.  Claims 11-12 have been cancelled.  Claims 1-10, 13-17 are pending in this Office action.
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
 	Applicant argued that the combination fails to teach or suggest "generating two spectrum-widened signals by widening spectra of two signals for timing misalignment estimation."
	Response to the Applicant’s argument that the primary reference Kareem fails to disclose this limitation.  However; the secondary reference Shiozawa discloses in [0054] that the length of the PCF 105 is adjusted so that the Stokes light generated has a desired spectrum band.  In general, when the incident power to the PCF is the same, the spectrum tends to widen as the length of the PCF increases. When the band of the Stokes light is to be controlled to 1,400 nm or less, the length can be made 30 cm or more and 1 m or less for example.  The Stokes light generated is made incident to a short path filter 1401 that can change the cutoff wavelength, and only desired wavelength component transmits and is multiplexed with the pump light.  Therefore, the spectrum signal is widened (see [0056]).

Indeed, Kareem fails to teach or suggest generating the two spectrum-widened signals and, therefore, necessarily fails to teach or suggest performing cross-correlation between two spectrum-widened signals.
Response to the Applicant’s argument that Kareem disclose "determining a result of performing cross-correlation between the two spectrum-widened signals." (see Abstract, detect a timing misalignment between the first and second waveforms. Upon detection of a timing misalignment, the digital signal processor computes a shifted second waveform by changing the timing relationship of the second waveform relative to the first waveform and generates a second cross-correlation value in connection with the first waveform and the shifted second waveform; and estimating the timing misalignment between the two signals according to a result of the crosscorrelation (col. 3, lines 45-64).  Although, Kareem fails to teach or suggest generating the two spectrum-widened signals.  However; the secondary reference Shiozawa discloses in [0054] that the length of the PCF 105 is adjusted so that the Stokes light generated has a desired spectrum band.  In general, when the incident power to the PCF is the same, the spectrum tends to widen as the length of the PCF increases. When the band of the Stokes light is to be controlled to 1,400 nm or less, the length can be made 30 cm or more and 1 m or less for example.  The Stokes light generated is made incident to a short path filter 1401 that can change the cutoff wavelength, and only desired wavelength component transmits and is multiplexed with the pump light.  Therefore, the spectrum signal is widened (see [0056]).  The test for obviousness is not whether the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kareem et al (U.S. Pat. 4,843,309) hereinafter Kareem in view of Shiozawa et al (US 2018/0348138) hereinafter Shiozawa.
Regarding claim 1, Kareem discloses a method for timing alignment, comprising: generating two spectrum-widened signals by widening spectra of two signals for timing misalignment estimation (see Abstract, detect the presence of and correct for timing misalignment between waveforms acquired by digital oscilloscopes); determining a result of performing cross-correlation between the two spectrum-widened signals (see Abstract, detect a timing misalignment between the first and second waveforms. Upon detection of a timing misalignment, the digital signal processor computes a shifted second waveform by changing the timing relationship of the second waveform relative to the first waveform and generates a second cross-correlation value in connection with the first waveform and the shifted second waveform; and estimating the timing misalignment between the two signals based on the result of performing the cross-
Shiozawa discloses widening spectra of two signals for timing misalignment estimation (see [0056]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to widen spectrally the two signals (the first and second waveforms) for timing misalignment estimation as taught by Shiozawa into the teachings of Kareem in order to compensate for the phase distortion in order to recover the information signal with a minimum addition of phase distortion.
Claim 6 is similar to claim 1. Kareem further discloses a processing circuitry; a memory coupled to the processing circuitry and having instructions stored therein that are executable by the processing circuitry to cause the device to perform operations as claimed in claim 1 (see col. 3, line 65 to col. 4, line 18).
Claim 13 is similar to claim 1.  Therefore; claim 13 is rejected under a similar rationale. 
Allowable Subject Matter
Claims 2-5, 7-10, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Phillips (US 2012/0313618) discloses a test equipment calibration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
February 22, 2021